Citation Nr: 1105433	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-03 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for attention deficit 
hyperactivity disorder (ADHD).

2.  Entitlement to an initial disability rating in excess of 10 
percent for bipolar II disorder with recurring major depressive 
episodes intermixed with hypomanic episodes, previously rated as 
depression, prior to April 23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service in the United States Navy from 
June 3, 1980 to July 31, 1980, and in the United States Coast 
Guard from May 1985 to March 1989.

The Board of Veterans' Appeals (Board) notes that by May 2000 
rating decision, the Honolulu, Hawaii Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection for 
major depression on the basis that the claim was not well 
grounded.  Subsequently, the Veteran sought to reopen this claim.  
In December 2001, he filed a claim of entitlement to service 
connection for ADHD.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Columbia, South Carolina 
RO which granted service connection for depression, and assigned 
a 10 percent disability rating, effective from February 2, 2000, 
and denied service connection for ADHD.  The claim has since been 
transferred to the RO in Newark, New Jersey.  In June 2007, the 
Veteran testified at a hearing at the RO before the undersigned 
Veterans Law Judge. 

In September 2007, the Board remanded these claims to correct a 
notice deficiency and for additional evidentiary development, to 
include obtaining a VA examination with opinions.  As will be 
explained more fully below, the Board is satisfied that there has 
been substantial compliance with the remand directives set out in 
September 2007.  Stegall v. West, 11 Vet. App. 268 (1998).  By 
December 2008 rating decision, the RO granted a 100 percent 
disability rating for bipolar II disorder with recurring major 
depressive episodes intermixed with hypomanic episodes, 
previously rated as depression, effective from November 4, 2008.  
In July 2009, the Board again remanded this matter to the RO via 
the Appeals Management Center (AMC), in Washington, DC., in order 
to conduct more evidentiary development.  The record reflects 
that the Veteran's records from the Social Security 
Administration were obtained; thus, the Board is satisfied that 
there has been substantial compliance with the remand directives 
set out in July 2009.  Stegall v. West, supra.  By September 2010 
rating decision, the RO granted a 100 percent disability rating 
for bipolar II disorder with recurring major depressive episodes 
intermixed with hypomanic episodes, previously rated as 
depression, effective from April 23, 2008.  The Veteran has 
continued his appeal for a higher rating (in excess of 10 
percent) prior to April 23, 2008.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has or ever had 
ADHD.

2.  Prior to April 23, 2008, and resolving any doubt in favor of 
the Veteran, his service-connected bipolar II disorder with 
recurring major depressive episodes intermixed with hypomanic 
episodes was manifested by no more than mild to moderate symptoms 
and mild to moderate occupational and social impairment, 
including varied symptoms such as depressed mood, anxiety, sleep 
impairment, and mild memory loss.


CONCLUSIONS OF LAW

1.  ADHD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

2.  Affording the Veteran the benefit of the doubt, the criteria 
for an initial 30 percent rating, but no greater, for bipolar II 
disorder with recurring major depressive episodes intermixed with 
hypomanic episodes been met prior to April 23, 2008.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I.	 Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the United States 
Supreme Court (Supreme Court) has reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of a decision of the Board, a court 
shall take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in which VA 
has failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.   Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in March 2003, April 2005, March 
2006, and October 2007, that fully addressed the notice in this 
matter.  These letters informed the Veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Board also notes 
that the RO sent the Veteran a letter in March 2006 informing him 
of how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this case.  
See Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has obtained 
the Veteran's VA and private treatment records, as well as 
records from the Social Security Administration.  The record 
reflects that the Veteran underwent a VA examination in November 
2008 regarding his claim for service connection for ADHD, and 
underwent a VA examination in May 2003 to assess severity of his 
service-connected psychiatric disorder.  The Board finds that 
these VA examinations are adequate, and that each examination 
included a review of the claims folder and a history obtained 
from the Veteran.  Examination findings were reported, along with 
diagnoses/opinions, which were supported in the record.  These 
examination reports are therefore adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It 
appears that all obtainable evidence identified by the Veteran 
relative to his claims has been obtained and associated with the 
claims folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II. Service Connection for ADHD

1. Factual Background

Service treatment records (STRs) showed that in October 1987, the 
Veteran was treated for major depression with suicidal ideation.  
He was subsequently seen for continuing psychopharmacotherapy by 
a private psychiatrist.  In a December 1988 report of 
hospitalization, it was noted that the Veteran had been referred 
for psychiatric evaluation after suicidal gestures.  He reported 
that in grammar school he was diagnosed as a hyperactive child 
and the psychiatrist wanted to treat him with Ritalin, but his 
parents refused.  During his hospitalization, his primary 
diagnosis was ineffective individual coping.  He was eventually 
discharged in stable condition and was to be seen for follow up 
as an outpatient.  He was evaluated in December 1988 by a staff 
psychiatrist who opined that the Veteran met the criteria for 
administrative separation.  The psychiatrist opined that there 
was no evidence of psychosis or neurosis, and that the Veteran 
was unable to adjust socially and emotionally to service life.  
The psychiatrist felt that the Veteran would not do well in 
service and had a very poor prognosis.  

In a letter dated in November 1998, a private psychologist, M. 
Beekman, reported seeing the Veteran to help him cope with 
vocational issues, and the Veteran's attentional difficulties had 
become more apparent.  It was noted that the Veteran met the 
criteria for attention deficit/hyperactivity disorder, combined 
type.  The Veteran reported he was overactive and a problem in 
school and at home.  

In a December 1998 private psychiatric evaluation, the Veteran 
was referred with a possible diagnosis of ADD, and it was noted 
that he was having difficult grasping material at school.  The 
examiner noted that the Veteran was not a very good historian.  
He believed he had ADHD as a child.  The diagnoses included ADHD, 
history of major depression, PTSD, all in remission.  Private 
prescription forms dated in December 1998 showed that the Veteran 
was prescribed Ritalin.

In a termination summary dated in May 1999, M. Beekman, Ph.D. 
indicated that the Veteran was seen for 8 sessions of cognitive 
behavior therapy, and during treatment his attentional 
difficulties became apparent, and he met the criteria for DSM-IV 
ADHD, combined type, in November 1998.

VA treatment records showed that in January 2000, the Veteran 
reported he worked as a warehouse laborer.  He reported 
exercising everyday to and from work.  An undated problem list 
sheet showed that the Veteran had ADD with marked dysthymic 
features.  The date of onset was listed as January 1970 and the 
date the problem was recorded was listed as February 2000.  On a 
March 2000 mental health screening assessment, it was noted that 
the Veteran had a long history of ADD with problems with 
attention, focusing, completing tasks, and being organized.  

In an April 2000 VA treatment record it was noted that the 
Veteran reported that with his ADD he always had problems 
processing math problems and now was sad he did not get the help 
he needed as a child as he was never diagnosed with ADD.  

On a June 2000 psychiatric examination report it was noted that 
the Veteran had a history of childhood ADHD.  

In a June 2000 VA mental health clinic intake report, the Veteran 
complained of depression and ADHD and it was noted that he 
carried the diagnosis of ADHD since he was seven years old.  His 
parents refused to have him on Ritalin.  

Received from the Veteran in December 2001 was a claim for 
service connection for ADHD.  

On VA examination in May 2003, the Veteran reported he had 
received treatment for depression and ADHD in the past.  The 
current diagnoses included ADHD.

In June 2007, the Veteran testified that he believed his ADHD was 
present when he went into service, but he was not aware of it.  
He claimed that his ADHD was aggravated by service.  He testified 
that he was treated for depression in service, but that 
depression and ADHD were intertwined, and it was not unusual for 
someone with ADD or ADHD to also deal with depression.  

An ER physician report from Monmouth Medical Center, dated April 
23, 2008, showed that the Veteran was brought in after he became 
extremely agitated and started throwing benches around when he 
could not get into the bathroom.  After evaluation in the 
emergency department, the clinical impression was depression with 
agitation and exacerbation of ADHD.  

In June 2008 the Veteran was admitted for hospitalization at 
Riverview Medical Center, and on his history and physical 
examination he reported his problems began as a young child, and 
he was fire setting, had ADD, ODD, and conduct disorder in 
school.  He stated that he was one problem after another.  

A discharge summary dated in June 2008 from Riverview Medical 
Center showed that the Veteran was admitted with a history of 
mood swings and getting into arguments.  He had a long history of 
chronic behavioral problems and difficulties from childhood, 
including ODD and ADD.  The discharge diagnoses included bipolar 
disorder, generalized anxiety, and ADD.  

On VA examination in November 2008, the examiner noted that 
review of the Veteran's claims folder revealed that he may have 
had treatment for attention deficit disorder prior to service.  
On interview, however, the Veteran denied ever being treated for 
ADD (attention deficit disorder) prior to service, and stated 
that the first time ADD was diagnosed was following discharge 
from service when he was living in Hawaii.  The examiner noted 
that although the Veteran was somewhat unclear on dates and 
milestones, he was clear with regard to this.  The examiner also 
indicated that it was likely that the diagnosis of ADD was 
incorrect and rather represented the manic stage of what appeared 
to be bipolar disorder.  The examiner reiterated that although 
the Veteran was a bit unclear with regard to specific dates of 
hospitalization and other important milestones of treatment, he 
was extremely clear with regard to the fact that no ADD was ever 
diagnosed prior to service, nor did he receive any psychiatric 
services prior to service.  The examiner indicated that the 
Veteran's information was considered to be adequate, and he was 
considered to be a reliable informant.  The examiner summarized 
that based upon examination of the Veteran and review of medical 
records, there was no evidence that the Veteran ever received 
treatment for ADD prior to service.  The diagnoses included 
bipolar II disorder, recurring major depressive episodes 
intermixed with hypomanic episodes, which he appeared to 
experience on a daily basis.  The examiner concluded with stating 
that no evidence of ADD existed in the treatment records or based 
upon review of prior treatment.  The examiner indicated that 
based upon the Veteran's history, ADD was first diagnosed while 
the Veteran was living in Hawaii following discharge from the 
military.  The examiner opined that it was likely that ADD was 
actually hypomanic symptoms that the Veteran displayed as he 
alternated between major depressive episodes, and that, as a 
consequence, the Veteran seemed to be suffering from bipolar II 
disorder with prominent features of major depressive disorder, 
and that this was considered an evolution of the major depressive 
disorder that he experienced in service.   

2. Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Under VA laws and regulations, personality disorders and other 
disabilities considered congenital and developmental in nature 
are not deemed compensable diseases for VA purposes.  As ADHD has 
been considered a developmental disorder, it is not deemed a 
compensable disease for VA purposes.  38 C.F.R. § 3.303(c).  
Under certain circumstances, however, service connection may be 
granted for such disorders if shown that they were subject to a 
superimposed disease or injury during military service that 
resulted in disability apart from the developmental defect.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of 
General Counsel Opinion 01-85 (March 5, 1985)].  Service 
connection may also be granted for a congenital disease on the 
basis of in-service aggravation.  Id.  In that General Counsel 
opinion, it was noted that a disease considered by medical 
authorities to be of congenital, familial (or hereditary) origin 
by its very nature preexists claimants' military service, but 
that service connection for such diseases could be granted if 
manifestations of the disease in service constituted aggravation 
of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board notes that the Veteran's contentions as to his claim 
for service connection for ADHD have varied.  In June 2007, he 
testified he believed ADHD was present when he went into service, 
but he was not aware of it, and claimed that ADHD was aggravated 
by service.  He testified that he was treated for depression in 
service, but that depression and ADHD were intertwined, and it 
was not unusual for someone with ADD or ADHD to also deal with 
depression.  In numerous VA and private records, dated prior to 
November 2008, it was noted that the Veteran reported he had been 
treated for ADD or ADHD or attention problems as a child, 
claiming that Ritalin was prescribed but his parents refused to 
give that to him.  On the VA examination in 2008, however, the 
examiner noted that the Veteran denied ever being treated for ADD 
prior to service or receiving any psychiatric services before 
service, and that the Veteran claimed that the first time ADD was 
diagnosed was following discharge from service when he was living 
in Hawaii.  

Reviewing the record, the Board notes there is no evidence of 
diagnosis of or treatment for any ADD, ADHD, or attention 
disorders during active military service or for many years 
thereafter.  Although STRs show he was treated for depression in 
service, there was no mention of or diagnosis of any attention 
disorders.  As noted above, there was no actual diagnosis of any 
ADD or ADHD until November 1998 - when a private psychologist saw 
the Veteran to help him with vocational issues and his 
attentional difficulties became apparent, and he met the criteria 
for attention deficit/hyperactivity disorder, combined type - 
which was 9 years after his discharge from service.  

With respect to Hickson element (1), the Board notes that the 
preponderance of the competent and probative medical evidence of 
record is against a finding of a current (or even a prior) 
diagnosis of ADHD.  While prior private and VA treatment records 
dated from 1998 through 2008, as well as a VA examination in 
2003, have shown diagnosis of and treatment for ADHD, on the most 
recent VA examination in November 2008, the examiner opined, 
based on a review of the claims folder and interview of the 
Veteran, that it was likely that the diagnosis of ADD was 
incorrect and rather represented the manic stage of what appeared 
to be bipolar disorder.  The examiner further explained that it 
was likely that ADD was actually hypomanic symptoms that the 
Veteran displayed as he alternated between major depressive 
episodes.  The Board finds that although prior medical 
professionals have diagnosed ADD and/or ADHD, the opinion 
provided by the VA examiner in 2008 is probative and persuasive 
as to the issue of whether the Veteran has ADHD.  In that regard, 
the Board notes that it is clear that the VA examiner reviewed 
the Veteran's complete records and used definitive and 
unequivocal language in rendering an opinion with supporting 
rationale.  Accordingly, based on the VA examiner's opinion in 
November 2008, the preponderance of the competent medical 
evidence of record does not indicate the presence of a valid 
diagnosis of ADHD at any time during the appeal period.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319 (2007).  Service 
connection presupposes a diagnosis of a current disability, and a 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Brammer v. Derwinski, supra; see 
also Chelte v. Brown, 10 Vet. App. 268 (1997).  Thus, after 
reviewing the record, the Board concludes that there the 
competent medical evidence of record is against finding a 
diagnosis of ADHD.  As the Veteran does not have ADHD, service 
connection cannot be granted for that claimed disability.  As the 
preponderance of the evidence is against the claim of service 
connection for ADHD, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an aside, the Board also notes that even if service connection 
for ADHD were to be granted, such disability would be assigned a 
disability rating pursuant to the General Rating Formula for 
Mental Disorders.  38 C.F.R. § 4.130.  Because the Veteran has 
already been granted service connection for bipolar II disorder, 
and assigned a disability rating (100 percent effective April 23, 
2008, and 30 percent prior to April 23, 2008) therefor, pursuant 
to the General Rating Formula for Mental Disorders as set out in 
38 C.F.R. § 4.130, the Veteran would receive no additional 
benefits even if he were to be granted service connection for 
ADHD.  

III. Initial Rating in Excess of 10 Percent for Bipolar II 
Disorder,
prior to April 23, 2008

1. Factual Background

VA treatment records showed that in January 2000, the Veteran was 
seen for intake, and complained of fatigue, insomnia, and 
fantasies about suicide.  He was depressed about not having time 
to himself, and complained of short term memory loss.  He came to 
Hawaii to rescue a female friend and their relationship was 
strained.  The assessment was acute psychological distress.  In 
February 2000, he was found to be dysthymic and unfocused and 
showed questionable benefits from medication.  He complained of 
increased insomnia.  In March 2000, he appeared increasingly 
stable and open to treatment and benefitting from medication.  He 
felt much less depressed.  The assessment was ADD, chronic, 
severe, with dysthymic features.  There were no homicidal or 
suicidal features, and no evidence of psychosis.  

In a March 2000 mental health screening assessment, the Veteran 
complained of sadness and lack of focus with a history of ADD 
with residual PTSD since a motor vehicle accident in the 1990s.  
He also had periods of depression and suicidal ruminations.  With 
regard to social support, it was noted that he was isolated with 
one female friend.  His personal care was good, and he was in 
vocational rehabilitation and being supported on welfare.  On 
mental status examination, he was oriented, coherent, unfocused, 
and distractible, with decreased social skills, good abstraction 
ability, and no evidence of psychosis.  He was not suicidal.  It 
was noted that the Veteran had severe ADD with dysthymia, and he 
was social isolated.

VA treatment records further showed that in April 2000, the 
Veteran felt his medication was helpful and he felt increasingly 
able to mobilize himself in a focused way with less attentional 
difficulties and an increasingly positive mood.  He was 
relocating to a new city, and was focused on vocational 
rehabilitation in the computer field.  The assessment continued 
to be ADD, adult, with dysthymic features, in increasingly good 
control.

A June 2000 VA hospitalization report showed that the Veteran 
complained of significant problems with a depressed mood and 
suicidal ideation since the breakup with a girlfriend in 
February.  He reported spending most of his savings to come live 
with this woman and then she broke up with him, and he was 
struggling to find steady work and became depressed.  He had 
moved to Honolulu to attend vocational rehabilitation classes.  
He had to live in IHS while awaiting welfare benefits, and 
claimed IHS was unbearable to him due to the other people living 
there, and he had become suicidal over the weekend.  The hospital 
course for the Veteran was that he was restarted on medication 
and therapy and was noted to have obsessive traits which may lead 
to his depressed mood.  On discharge, he was stable and his 
suicidal ideation had resolved.  The discharge diagnoses included 
major depressive disorder, and a Global Assessment of Functioning 
(GAF) score of 80 was assigned.

In a June 2000 VA work therapy intake report, the Veteran 
reported he wanted to go back to work, and had many civilian 
jobs, but none lasting more than two years, reportedly due to him 
not being able to find his niche.  He had finally found something 
he likes, computer work.  For leisure activities he read the 
Bible, attended mass, and went to the library and movies.  He 
attended several Bible study groups, but lacked close friends.  

In a June 2000 private psychiatric examination report, the 
Veteran's symptoms included appetite disturbance with change in 
weight, sleep disturbance, recurrent thoughts of death/suicide, 
difficulty concentrating or thinking, feelings of guilt or 
worthlessness, and depressed mood.  The examiner described the 
Veteran's functional limitations as slight or seldom restriction 
of activities of daily living, marked or repeated difficulties in 
maintaining social functioning, marked or repeated deficiencies 
of concentration, persistence, or pace, and marked or repeated 
episodes of deterioration or decompensation.  The examiner opined 
that the Veteran could not perform either manual or sedentary 
work of at least 30 hours a week and his incapacity/disability 
was expected to last until September 2000.  

A June 2000 VA treatment record showed that the Veteran was seen 
by an occupational therapist and reported he would like to resume 
working, and had had trouble getting a job.  He was informed he 
would need to work on his interpersonal skills.  He was also seen 
in June 2000 in the mental health clinic, and reported compliance 
with medication and was making progress in finding work.  He 
complained of difficulty falling asleep, and continued to be 
frustrated with his girlfriend breaking up with him.  He was 
excited about starting his computer training course, and hoped 
that this and church work would keep him busy and social.  On 
mental status examination he was oriented, calm, and cooperative, 
and had good hygiene.  He had slight pressured speech.  He was 
euthymic and had a congruent affect.  His though processes were 
linear and logical, but somewhat circumstantial at times.  He had 
fair to good insight, and fair judgement, but fair to poor 
impulse control.  His cognitive thinking was intact.  The 
diagnoses included ADHD and MDD recurrent in partial remission.  
A GAF score of 45 was assigned, and it was noted that the highest 
GAF score was 60.

In a September 2000 private psychiatric examination report by Dr. 
Ross, it was noted that the Veteran had a long history of 
depressed mood with suicide attempts.  He was currently depressed 
and angry, and had intermittent suicidal and homicidal ideation.  
He was taking an anti-depressant.  His symptoms included sleep 
disturbance, fatigue/loss of energy, recurrent thoughts of 
death/suicide, difficulty concentrating or thinking, feelings of 
guilt or worthlessness, and a depressed mood.  Dr. Ross described 
the Veteran's functional limitations as marked or repeated 
restriction of activities of daily living, marked or repeated 
difficulties in maintaining social functioning, extreme or 
constant deficiencies of concentration, persistence, or pace, and 
marked or repeated episodes of deterioration or decompensation.  
He was to attend therapy once a week and have medication 
monitoring.  Dr. Ross opined that the Veteran could not perform 
either manual or sedentary work of at least 30 hours a week and 
his incapacity/disability was expected to last until March 2001.  

A November 2000 VA treatment record shows that the Veteran came 
in wanting psychiatric treatment and had been referred by a 
nurse.  The diagnostic impression was ADD with dysthymia.  On 
mental status examination he was oriented, but with poor 
attention, poor sleeping, and poor organization.  He had no 
suicidal or homicidal ideation.  There was mild anxiety and 
dysthymia in his affect.  He had a mildly atypical thought 
process, but there was no evidence of psychosis.

In a December 2000 private psychiatric examination report it was 
noted that the Veteran had sleep disturbance and a depressed 
mood, and took Wellbutrin for depression.  The examiner described 
the Veteran's functional limitations as marked or repeated 
restriction of activities of daily living, marked or repeated 
difficulties in maintaining social functioning, marked or 
repeated deficiencies of concentration, persistence, or pace, and 
moderate or often episodes of deterioration or decompensation.  
He was to continue with his treatment.  The examiner opined that 
the Veteran could not perform either manual or sedentary work of 
at least 30 hours a week, and his incapacity/disability was 
expected to last until June 2001.

On VA examination in May 2003, the Veteran reported having 
depression with poor energy and concentration.  He was forgetful 
and had difficulty paying attention.  He had difficulty following 
instructions and organizing his work, and was distracted easily.  
He was working in pest control full time and was generally able 
to do his job.  He lived with his mother, had few friends, and 
appeared to be isolative.  On mental status examination he was 
oriented and cooperative, but his mood was irritable.  His affect 
and speech were normal, and he had no perceptual problems.  His 
thought process and content were normal, and he had no suicidal 
or homicidal ideation.  His insight, judgment, and impulse 
control were fair.  The diagnoses included depression and ADD.  A 
GAF score of 50 was assigned, and it was noted that the Veteran 
had moderate symptoms and was somewhat isolative. 

A private treatment record from the Family Medicine Residency 
Center, dated in September 2006, showed that the Veteran reported 
being very depressed by the current situation he was in - which 
included being on worker's compensation after a back injury, and 
having the cause of his back pain be called into question.  He 
reported problems sleeping, decreased appetite, low energy, 
irritability, and anger at the situation he was in.  He had no 
desire to harm himself.  He reported he was a loner and could not 
ask his family for help.

In June 2007, the Veteran testified that he had fatigue, lack of 
motivation, and loss of appetite.  He claimed he isolated himself 
and had no social life.  He was not receiving any medication or 
treatment for his depression, claiming he could not afford it.  
He indicated he was looking for work at that time, and that for 
the past five years he had been a termite technician, but was not 
able to do the physical work anymore because of his herniated 
disc the year prior.  He testified he had no friends, and only 
saw his family on holidays because he did not like to be around 
them too much.  He testified that on a typical day he spent most 
of his time at home, and did research to find work and watched 
DVDs.  

An ER physician report from Monmouth Medical Center, dated April 
23, 2008, showed that the Veteran was brought in after he became 
extremely agitated and started throwing benches around when he 
could not get into the bathroom.  He reported wanting to kill 
himself.  On examination he was alert and oriented and in 
moderate emotional distress.  He denied hallucinations or 
delusions, and his affect was flat and tearful.  After evaluation 
in the emergency department, the clinical impression was 
depression with agitation and exacerbation of ADHD.  He was 
stable and discharged and arrangements were made for psychiatric 
evaluation and possible admission.

On VA examination in November 2008, the Veteran reported he 
worked a variety of different jobs from 1989 to 2001, and 
reported that no job lasted more than six  months and he would 
frequently quit jobs.  He reported that his longest job was 
working in pest control from 2001 to 2005.  He claimed he stopped 
working due to a herniated disc in his back.  He had not worked 
since 2005, and had been homeless since the summer of 2008.  

Records obtained from the Social Security Administration for the 
Veteran show that he was found to be disabled as of April 23, 
2008, with a primary diagnosis of affective/mood disorders.  

2. Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civil occupations.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate 
in any increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

By September 2010 rating decision, the RO granted a 100 percent 
rating for bipolar II disorder with recurrent major depressive 
episodes intermixed with hypomanic episodes, previously rated as 
depression, effective from April 23, 2008, and pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9434.  This represented a partial 
grant of the claim, as the Veteran may still be entitled to an 
initial rating in excess of 10 percent prior to April 23, 2008.  
Thus, the Veteran's bipolar II disorder, with recurrent major 
depressive episodes intermixed with hypomanic episodes, is 10 
percent disabling, prior to April 23, 2008, under 38 C.F.R. § 
4.130, Diagnostic Code 9434, which provides a 10 percent rating 
for occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress or 
symptoms controlled by continuous medication.  Id. 

A 30 percent disability evaluation is warranted for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  Id.

A 50 percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The Board observes that the medical evidence of record for the 
time period in question includes a VA examination report dated in 
2003, as well as VA and private treatment records, and the 
Veteran's testimony.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Considering the medical evidence of record as well as the 
Veteran's statements and testimony, and affording the Veteran the 
benefit of the doubt (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 
3.102), the Board determines that the Veteran's symptomatology 
from his bipolar II disorder with recurring major depressive 
episodes intermixed with hypomanic episodes, prior to April 23, 
2008, more closely approximates the criteria for a 30 percent 
rating under DC 9434.  

The Board acknowledges that not all relevant symptomatology is 
addressed by all treatment records and evaluations.  In 
determining that the criteria for a 30 percent rating for the 
Veteran's bipolar II disorder with recurring major depressive 
episodes intermixed with hypomanic episodes are met during the 
time frame under consideration, the Board has considered the 
rating criteria in the General Rating Formula for Mental 
Disorders not as an exhaustive list of symptoms, but as examples 
of the type and degree of the symptoms, or effects, that would 
justify a particular rating.  The Board has not required the 
presence of a specified quantity of symptoms in the rating 
schedule to warrant the higher rating for bipolar II disorder 
with recurring major depressive episodes intermixed with 
hypomanic episodes.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Specifically, the Board finds that the Veteran's psychiatric 
disability is productive of mild to moderate occupational and 
social impairment, due to symptoms such as depressed mood, 
anxiety, sleep impairment, and mild memory loss.  The Board also 
observes that during the time period in question (prior to April 
23, 2008) the Veteran's symptoms have varied, somewhat widely, 
and at times included suicidal thoughts.  However, it appears 
that he maintained full time employment in pest control through 
2006, at which time he apparently injured his back and received 
workers compensation.  Subsequently, he reported he was looking 
for working.  In addition, along with varied symptoms, the 
Veteran's GAF scores during this period have also varied from 80 
to 45.  Nonetheless, viewing the pertinent and competent evidence 
of record prior to April 23, 2008, as well as the frequency, 
severity, and duration of the Veteran's psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission, the Board finds that the Veteran's 
symptomatology from his bipolar II disorder with recurring major 
depressive episodes intermixed with hypomanic episodes, more 
closely approximates a 30 percent disability rating.  38 C.F.R. § 
4.7.

The Board does not, however, find that the Veteran's 
symptomatology from his bipolar II disorder with recurring major 
depressive episodes intermixed with hypomanic episodes supports 
or approximates a 50 percent disability rating.  In that regard, 
the competent evidence of record prior to April 23, 2008 does not 
show occupational and social impairment due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships, or other typical 
symptoms of a 50 percent rating.  Mauerhan v. Principi, supra.  
In this regard, the Board notes that he has not exhibited a 
flattened affect or problems with his speech, he has not reported 
having panic attacks, and he has not had impaired thinking.  
While he reportedly had problems with concentration and being 
forgetful, overall he was able to maintain full time employment 
for at least five years, and only stopped working because of an 
on-the-job back injury.  He reported being isolative, but had 
some leisure activities including reading the Bible, and going to 
church, the library and movies.  The Board notes that prior to 
April 23, 2008, overall, the Veteran exhibited at most moderate 
symptoms and moderate occupational and social impairment due to 
his bipolar disorder.  As such, the Board concludes that the 
Veteran's psychiatric symptoms shown do not support the 
assignment of a higher 50 percent rating, for the Veteran's 
bipolar II disorder with recurring major depressive episodes 
intermixed with hypomanic episodes.

In the present case, the Board has applied the benefit of the 
doubt in assigning an initial 30 percent rating, effective prior 
to April 23, 2008.  Thus, the preponderance of the evidence is 
against a rating in excess of 30 percent for that period.  The 
Board concludes that prior to April 23, 2008, the criteria for an 
initial 30 percent, but no higher, rating for the service-
connected bipolar II disorder with recurring major depressive 
episodes intermixed with hypomanic episodes, have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7.

						(CONTINUED ON NEXT PAGE)



ORDER

Service connection for ADHD is denied.

An initial 30 percent rating for bipolar II disorder with 
recurring major depressive episodes intermixed with hypomanic 
episodes, prior to April 23, 2008, is granted; subject to the 
regulations governing payment of monetary awards. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


